Citation Nr: 0118526	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  00-01 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether the appellant can be recognized as the unremarried 
spouse of the deceased veteran for Department of Veterans 
Affairs (VA) purposes.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active service from April 1960 to September 
1967; he died in March 1971 at age 35; at the time of his 
death, the appellant was his surviving spouse, however, as 
she reported in June 1998, she has "re-married since his 
death."

This matter comes to the Board of Veterans' Appeals (Board) 
from the VA Houston Regional Office (RO) September 1999 
rating decision which declined to reopen the claim of service 
connection for the cause of the veteran's death (by RO rating 
decision in November 1999, that claim was reopened and denied 
on the merits).

The sequence of events with regard to the issue of whether 
new and material evidence has been submitted to reopen the 
claim of service connection for the cause of the veteran's 
death raises the matter of whether the appellant can be 
recognized as the unremarried spouse of the deceased veteran.  
See 38 U.S.C.A. § 101(3) (West 1991); 38 C.F.R. § 3.50 
(2000).  Thus, her current application must be decided based 
on examination of the controlling law and regulation in light 
of the evidence on the underlying question of her entitlement 
to recognition as a properly eligible VA claimant.

In her January 2000 substantive appeal, the appellant 
requested a video conference hearing before a Member of the 
Board.  She was scheduled to appear at such hearing on June 
14, 2001 (notice of the hearing date was mailed to her 
address of record on May 16, 2001), but the file indicates 
that she failed to report for same.  Nonetheless, as she was 
not given a 30-day advance notice of the hearing date, see 
38 C.F.R. § 19.76, she should be provided another opportunity 
to appear at a hearing.  38 C.F.R. § 20.700 (2000).  


REMAND

In April 1971, the appellant filed a claim of service 
connection for the cause of the veteran's death.  Her claim 
was denied by RO rating decision in June 1971; she did not 
initiate an appeal therefrom, following notification of that 
decision sent to her address of record.  38 U.S.C.A. § 4005 
(West 1970).  Thus, the June 1971 RO rating decision became 
final and is not subject to revision on the same factual 
basis, but it may be reopened on the submission of new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (2000). 

In June and September 1999, the appellant applied to reopen 
the claim of service connection for the cause of the 
veteran's death.  

By June 9, 1998 written correspondence, the appellant 
indicated that she had remarried since the veteran's death; a 
review of the claims file indicates that she may have been 
married to another at the time of the filing of her 
application to reopen the claim of service connection for the 
cause of the veteran's death.  In her September 1999 VA Form 
21-534, she indicated that she was the veteran's surviving 
spouse and that her youngest child by the veteran was more 
than 31 years old, but she did not provide any information 
relative to her marital status since the veteran's death; 
instead, she responded vaguely by indicating that information 
pertaining to her marital status was a matter of record at 
the Houston RO.  The file indicates, however, that she may 
not be the unremarried spouse of the deceased veteran.  

As the matter of whether the appellant is the unremarried, 
surviving spouse of the deceased veteran in connection with 
the filing of her recent application to reopen the claim of 
service connection for the cause of the veteran's death in 
1999 has not yet been addressed by the RO, initial 
consideration of that matter by the Board may prejudice the 
appellant.  Bernard v. Brown, 4 Vet. App. 384 (1993).  As 
such, further development with regard to this issue is 
warranted.

The Board notes that, by law, dependency and indemnity 
compensation shall be paid to a surviving spouse of a 
deceased veteran.  38 U.S.C.A. §§ 1310, 1311.  

The term "surviving spouse" means a person of the opposite 
sex who was the spouse of a veteran at the time of the 
veteran's death, and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse) and who has not remarried or (in cases not 
involving remarriage) has not since the death of the veteran, 
and after September 19, 1962, lived with another person and 
held himself or herself out openly to the public to be the 
spouse of such other person.  38 U.S.C.A. § 101(3) (West 
1991); 38 C.F.R. § 3.50 (2000).  A "marriage" means a 
marriage valid under the law of the place where the parties 
resided at the time of the marriage.  (Emphasis supplied.)  
38 U.S.C.A. § 103(c) (West 1991); 38 C.F.R. § 3.1(j) (2000).

The remarriage of the surviving spouse of a veteran shall not 
bar the furnishing of dependency and indemnity compensation 
to such person as the surviving spouse of the veteran if the 
remarriage is terminated by death, divorce, or annulment 
unless the Secretary determines that the divorce or annulment 
was secured through fraud or collusion.  38 U.S.C.A. 
§ 1311(e)(1) (West 1991).  If the surviving spouse of a 
veteran ceases living with another person and holding himself 
or herself out openly to the public as that person's spouse, 
the bar to granting that person dependency and indemnity 
compensation as the surviving spouse of the veteran shall not 
apply.  38 U.S.C.A § 1311(e)(2) (West 1991).

Further, on or after January 1, 1971, the fact that a 
surviving spouse has lived with another person and has held 
himself or herself out openly to the public as the spouse of 
such other person shall not bar the furnishing of benefits to 
him or her after he or she terminates the relationship, if 
the relationship is terminated prior to November 1, 1990.  
38 C.F.R. § 3.55(a)(4) (2000).  On or after October 1, 1998, 
the fact that a surviving spouse has lived with another 
person and has held himself or herself out openly to the 
public as the spouse of such other person will not bar the 
furnishing of dependency and indemnity compensation to the 
surviving spouse if he or she ceases living with such other 
person and holding himself or herself out openly to the 
public as such other person's spouse.  38 C.F.R. § 3.55(a)(5) 
(2000).

Thus, to ensure full compliance with due process 
requirements, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of VCAA (to be codified 
as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107) are satisfied.  

2.  The RO should review this case and 
adjudicate the matter of whether the 
appellant can be recognized as the 
unremarried spouse of the deceased 
veteran.  38 U.S.C.A. § 101(3); 38 C.F.R. 
§ 3.50.  

When the foregoing has been completed, if the benefit sought 
is not granted, a supplemental statement of the case should 
be furnished the appellant and her representative, and she 
should be afforded a reasonable opportunity to respond.  The 
case should then be returned to the Board for further 
consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).


